 

Exhibit 10.1

 

 

AMENDMENT NO. 1 AND WAIVER TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 AND WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of February 24, 2017, by and
among XCEL BRANDS, INC., a Delaware corporation (“Initial Borrower”), each other
signatory hereto that is a Credit Party under the Loan Agreement (as hereinafter
defined), BANK HAPOALIM B.M., as a Lender (“BHI”) and BHI as collateral and
administrative agent for Lenders (in such capacity “Agent”).

 

BACKGROUND

 

Initial Borrower, IM Brands, LLC (“IM Brands”), JR Licensing, LLC, H Licensing,
LLC, C Wonder Licensing, LLC, Xcel Design Group, LLC, IMNY Retail Management,
LLC, IMNY E-Store, USA, LLC (other than Initial Borrower, collectively,
“Guarantors”), Lenders and Agent are parties to an Amended and Restated Loan and
Security Agreement dated as of February 26, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders made a term loan to Initial Borrower secured by a Lien
on substantially all of the assets of Initial Borrower. Guarantors have
guaranteed the payment and performance of Initial Borrower’s obligations to
Lenders and Agent under the Loan Agreement which guarantee obligations are
secured by a Lien on substantially all of the assets of Guarantors.

 

Initial Borrower has requested that Lenders and Agent amend the Loan Agreement,
and waive compliance with the minimum EBITDA requirement for the year ended
December 31, 2016 and Agent and Lenders are willing to do so on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the financial accommodations provided to
Initial Borrower by Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                  Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

 

2.                  Amendments to Loan Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 below, the Loan Agreement is amended as
follows:

 

(a)                The following defined term contained in Section 1.1 (General
Definitions) is amended to provide as follows:

 

“Life Insurance Policies” means collectively, the life insurance policies
maintained by Credit Parties upon the lives of Isaac Mizrahi in the amount of
$15,000,000, Judith Ripka in the amount of $10,000,000, Cameron Silver in the
amount of $10,000,000 and any other the spokespersons and key principals of each
Credit Party as agreed to between Agent and Borrowing Representative in amounts
to be agreed upon between Agent and Credit Parties.

 

(b)               The following defined terms are inserted in Section 1.1
(General Definitions) in the appropriate alphabetical order:

 

“Amendment No. 1” means Amendment No. 1, Consent and Waiver to Amended and
Restated Loan and Security Agreement dated as of February 13, 2017 among Initial
Borrower, the other Credit Parties party thereto, Lenders and Agent.

 



 

 

 

“Amendment No. 1 Effective Date” has the meaning given to the term “Effective
Date” in Amendment No. 1.

 

(c)                Exhibit B to the Loan Agreement (Form of Term Loan Note) is
replaced with Exhibit B attached to this Amendment.

 

3.                  Waiver. Subject to the satisfaction of the conditions
precedent set forth in Section 4 below, Agent and Lenders hereby waive
compliance with the covenant of Initial Borrower and Included Subsidiaries on a
consolidated basis to achieve EBITDA of not be less than $9,500,000 for the
Fiscal Year ending December 31, 2016.

 

4.                  Conditions of Effectiveness. This Amendment shall become
effective (the “Effective Date”) upon satisfaction or waiver in writing by Agent
of each of the following conditions precedent, each in form and substance
satisfactory to Agent: (a) Agent’s receipt of this Amendment duly executed by
each Credit Party and each Lender, (b) Lender’s receipt of the Amended and
Restated Term Loan Note duly executed by Initial Borrower, and (c) Agent’s
receipt of the $250,000 due under the Term Loan Note.

 

5.                  Representations and Warranties. Each Credit Party hereby
represents and warrants as follows:

 

(a)                This Amendment constitutes the legal, valid and binding
obligation of such Credit Party and is enforceable against such Credit Party in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally or
limiting the right of specific performance.

 

(b)               Upon the effectiveness of this Amendment, all representations
and warranties of such Credit Party contained in the Loan Documents to which it
is a party continue to be true and correct in all material respects as of the
date hereof, as if repeated as of the date hereof, except for such
representations and warranties which, by their terms, are expressly made only as
of a previous date.

 

(c)                No Event of Default has occurred and is continuing or would
exist after giving effect to this Amendment.

 

(d)               No Credit Party has any defense, counterclaim or offset with
respect to any of the Loan Documents.

 

6.                  Effect on the Loan Documents.

 

(a)                Except as specifically set forth herein, the Loan Documents
shall remain in full force and effect, and are hereby ratified and confirmed by
each Credit Party a party thereto.

 



 2 

 

 

(b)               Except as specifically set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent or any Lender nor constitute a waiver of any
provision of any Loan Document.

 

7.                  Governing Law. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.

 

8.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

9.                  Counterparts; Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 



 3 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 





  XCEL BRANDS, INC.               By: /s/ Seth Burroughs     Name: Seth
Burroughs     Title: Executive Vice President



 



  IM BRANDS, LLC               By: /s/ Seth Burroughs     Name: Seth Burroughs  
  Title: Executive Vice President

  

  JR LICENSING, LLC               By: /s/ Seth Burroughs     Name: Seth
Burroughs     Title: Executive Vice President



 



  H LICENSING, LLC               By: /s/ Seth Burroughs     Name: Seth Burroughs
    Title: Executive Vice President

 



  C WONDER LICENSING, LLC               By: /s/ Seth Burroughs     Name: Seth
Burroughs     Title: Executive Vice President

 

 

 

 

SIGNATURE PAGE TO
AMENDMENT NO. 1, CONSENT AND WAIVER

TO AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT

  



 

 

 



  XCEL DESIGN GROUP, LLC               By: /s/ Seth Burroughs     Name: Seth
Burroughs     Title: Executive Vice President

 



  IMNY RETAIL MANAGEMENT, LLC               By: /s/ Seth Burroughs     Name:
Seth Burroughs     Title: Executive Vice President

 



  IMNY E-STORE, USA, LLC               By: /s/ Seth Burroughs     Name: Seth
Burroughs     Title: Executive Vice President

 



  BANK HAPOALIM B.M., a Lender and as Agent               By: Authorized
Signature     Name:       Title:  

 



  By: Authorized Signature     Name:       Title:  

 

  

 

 



SIGNATURE PAGE TO
AMENDMENT NO. 1, CONSENT AND WAIVER

TO AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT



 

 

 



 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED
TERM LOAN NOTE

 

 



$24,250,000 February 24, 2017





 

This Amended and Restated Term Loan Note (this “Note”) is executed and delivered
under and pursuant to the terms of that certain Amended and Restated Loan and
Security Agreement dated as of February 26, 2016 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”) by and among
BANK HAPOALIM B.M. (“Lender”), XCEL BRANDS, INC. (“Initial Borrower” and
together with each Person who hereafter becomes a Borrower, collectively
“Borrowers”), and any other Credit Party executing or becoming a party to the
Loan Agreement, the financial institutions party thereto as Lenders and BANK
HAPOALIM B.M., as agent for Lenders (in such capacity, “Agent”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender at the
offices of Agent located at 1177 Avenue of the Americas, New York, New York
10036 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:

 

(i)                 the principal sum of Twenty-Four Million Two Hundred and
Fifty Thousand Dollars ($24,250,000), payable, subject to acceleration upon the
occurrence of an Event of Default under the Loan Agreement, or earlier
termination of the Loan Agreement pursuant to the terms thereof, commencing on
Amendment No. 1 Effective Date and, thereafter, in quarterly installments
commencing on April 1, 2017 and on each April 1, July 1, October 1 and January 1
thereafter in the amounts set forth below for the corresponding period, with the
entire unpaid balance due and payable on the Term Loan Maturity Date:

 

Period Amount Amendment No. 1 Effective Date $250,000 April 1, 2017-October 1,
2017 $1,250,000 January 1, 2018-October 1, 2018 $1,000,000 January 1,
2019-October 1, 2019 $1,000,000 January 1, 2020-October 1, 2020 $1,000,000

 

     and

 

(ii)               interest on the principal amount of this Note from time to
time outstanding, payable at the applicable interest rate set forth in the Loan
Agreement commencing on April 1, 2016 and on each April 1, July 1, October 1 and
January 1 thereafter and upon payment in full of the principal amount of this
Note. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the applicable Default Rate.
In no event, however, shall interest hereunder exceed the maximum interest rate
permitted by law.

 



 2 

 

 

This Note is the Term Loan Note referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled to the benefits of the Loan Agreement and the
other Loan Documents, and is subject to all of the agreements, terms and
conditions therein contained.

 

Payments received by Lender shall be applied against principal and interest as
provided for in the Agreement. This Note may be voluntarily prepaid, in whole or
in part, on the terms and conditions set forth in the Loan Agreement.

 

If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the other Loan Documents which is
not cured within any applicable grace period, then this Note may, as provided in
the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

To the fullest extent permitted by applicable law, Borrower waives:
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Agreement, this Note or any other Loan Documents; (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws.

 

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

 

This Note amends and restates and is given in substitution for but not in
satisfaction of the Term Loan Note dated February 26, 2016 executed by Borrower
in favor of Lender, in the original principal amount of $27,875,000.

 

Borrower agrees to pay to Agent all fees and expenses described in the Loan
Agreement and the other Loan Documents.

 



  XCEL BRANDS, INC.               By:       Name:       Title:  

 

 



 3 

